The respective attorneys for the parties to this proceeding have, on this appeal from an order of the Supreme Court, Westchester County, dated December 13, 1974, entered into a written stipulation, dated March 12, 1975, at a conference in this court on that date, that the order be modified in the certain manner set forth in the stipulation, and the attorney for appellant has sent a letter to this court, dated March 21, 1975, stating that the Town Board of the Town of Bedford has ratified the stipulation. In accordance with the stipulation, the order is modified as follows, and as so modified affirmed, without costs: (1) The assessment for the year 1973 is increased from $628,160 to $650,000; (2) the assessment for the year 1974 is reduced from $2,400,000 to $1,950,000; and (3) the assessment for the year 1975 shall be $1,900,000. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.